-------~   --·---   ~-~-
                                                         ---   -----   --~   -~---




DISMISS; Opinion issued January 16, 2013.




                                                    In The
                                    Qrourt of Appeals
                         lf.ifth, ilistrirl of IDexns at ilallas
                                          No. 05-13-00005-CV

                             JUSTIN H. STUART, Appellant
                                                          V.
                  JAMES KONTARATOS, D.C., ET AL, Appellees

                        On Appeal from the 380th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 380-03779-2012

                                          OPINION
                   Before Chief Justice Wright, Justice Lang-Miers and Lewis
                                Opinion by Chief Justice Wright
       Before the Court is appellant's January 9, 2013 unopposed motion to dismiss the appeal.

In the motion, appellant states the parties have settled this case and appellant no longer wishes to

prosecute this appeal. We grant appellant's motion and dismiss this appeal. See TEx. R. A.PP. P.

42.l(a)(l).




l300D5F.P05
-::~·---·----:--:'-:-:--~--------·~---   -···--   -




                                                                 Qrourt of Appeals
                                                      lf.ifth, sistrict of <Dexas at sallas
                                                                  JUDGMENT

                  Justin H. Stuart, Appellant                              On Appeal from the 380th Judicial District
                                                                           Court, Collin County, Texas
                  No. 05-13-00005-CV                    V.                 Trial Court Cause No. 380-03779-2012.
                                                                           Opinion delivered by Chief Justice Wright.
                  James Kontaratos, D.C., et al, Appellees                 Justices Lang-Miers and Lewis participating.

                              In accordance with this Court's opinion of this date, this appeal is DISMISSED.
                              Subject to any agreement of the parties, it is ORDERED that appellees James
                  Kontaratos, D.C., individually and doing business as Advanced Chiropractic North and
                  Advanced Comprehensive Medical Center, P.A. recover their costs of this appeal from appellant
                  Justin H. Stuart.


                  Judgment entered this 16th day of January, 2013.